TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00760-CR


Yvonne Rodriguez Davila, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 05-714-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Yvonne Rodriguez Davila seeks to appeal a judgment of conviction for escape. 
The trial court has certified that Davila waived her right of appeal.  The appeal is dismissed.  See
Tex. R. App. P. 25.2(d).


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   January 5, 2007
Do Not Publish